IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                               :        NO. 651
                                                     :
ORDER AMENDING RULES 1910.10,                        :        CIVIL PROCEDURAL RULES
1915.4-1, AND 1920.55-1 OF THE                       :
PENNSYLVANIA RULES OF CIVIL                          :        DOCKET
PROCEDURE                                            :




                                                ORDER


PER CURIAM

      AND NOW, this 14th day of October, 2016, upon the recommendation of the
Domestic Relations Procedural Rules Committee; the proposal having been submitted
without publication pursuant to Pa.R.J.A. No. 103(a)(3):

        IT IS ORDERED pursuant to Article V, Section 10 of the Constitution of
Pennsylvania that Rules 1910.10, 1915.4-1, and 1920.55-1 of the Pennsylvania Rules
of Civil Procedure are amended in the attached form.

       This ORDER shall be processed in accordance with Pa.R.J.A. No. 103(b), and
shall be effective on December 1, 2016.


Additions to the rule are shown in bold and are underlined.
Deletions from the rule are shown in bold and brackets.